Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9, 11-14, 16, 17 and 19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Based on the current preponderant evidence of record, including the limitation of the claims’ selections of 1 or more second phenolic antioxidant to selections from particularly illustrated alternatives of applicants’ disclosure, the demonstrations of the examples, Mader et al.’s biases for the selection of benzofuranone-based boosters along with applicants’ declarative statements in this regard, and the relative expanse of potential selections invited by Mader et al.’s disclosure, it is held that Mader et al., taken alone or in combination with other prior art, is insufficient in its teaching or fair suggestion of the compositions as they now stand defined by the claims.

This application is in condition for allowance except for the following formal matters: 

Withdrawn claim 15 is ineligible for rejoinder in its current condition and needs to be addressed.
This action is being sent to enable applicants to render it to include all of the limitations of the allowed claims or to cancel it.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/Primary Examiner, Art Unit 1765